In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-15-00005-CV
                                   ________________________

                               JOHN CURTIS SHARP, APPELLANT

                                                    V.

                                    KAREN BIELER, APPELLEE



                             On Appeal from the County Court at Law
                                       Ellis County, Texas
                Trial Court No. 03-E-2188; Honorable James S. Chapman, Presiding


                                            January 15, 2015

                                 MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        Pending before this Court is John Curtis Sharp’s unopposed motion to dismiss

this appeal in which he represents that he no longer wishes to appeal this case.1

Without passing on the merits of the appeal, Sharp’s motion is granted and the appeal


        1
         This appeal was originally filed by Karen Bieler with John Curtis Sharp filing a cross-appeal. By
order dated January 7, 2015, this Court dismissed Bieler’s appeal for failure to pay the required filing fee
and the appeal was restyled Sharp v. Bieler. See Bieler v. Sharp, No. 07-15-00005-CV, 2015 Tex. App.
LEXIS 143, at *2 (Tex. App.—Amarillo Jan. 7, 2015, order).
is dismissed. See TEX. R. APP. P. 42.1(a)(1). Pursuant to the motion, all costs are

assessed against the party incurring them. Id. at 42.1(d). Having dismissed this appeal

at Sharp’s request, no motion for rehearing will be entertained. Although not requested

by Sharp, our mandate will issue forthwith.




                                                  Patrick A. Pirtle
                                                     Justice




                                              2